UNITED STATES DISTRICT COURT
                                                               ~::N~
                                                               II~~~~~RONIC ALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:. _ _ _ _-r--,---- -
MANUEL ARIAS AND DANIEL MEJIA,                                   DATE FILED: )1..              I( \ ''\
                  Plaintiff,
                                                          ';;;2~(A
                                                  19-CV-404      :::;::L
                                                                       ;::C;:;;::)::;;(B
                                                                                       ;;:C
                                                                                          ;::::;M
                                                                                                ::;)= ===::::::::.I

       -against-                                  ORDER
A & J DELI FISH CORP. doing business as
AURORA FISH GRILL, and JULIO
CASTILLO,
                  Defendants.


BARBARA MOSES, United States Magistrate Judge.

       By consent of the parties, the status conference scheduled for December 10, 2019, at 2:00

p.m. , and the settlement conference scheduled for December 10, 2019, at 2:15 p.m., are

ADJOURNED sine die .

       Judge Moses will conduct a status conference on January 28, 2020, at 10:30 a.m. One

week prior to that date, on January 21, 2020, the parties shall submit a joint status letter

outlining the progress of discovery to date, as well as any settlement efforts. If no discovery

controversies exist at that time, the parties may request that the conference be held

telephonically.

Dated: New York, New York
       December 6, 2019                     SO ORDERED.



                                              ~~~
                                            BARBARA MOSES
                                            United States Magistrate Judge
